This is a suit by a father and mother, Paul Bougere, Sr., and Mildred Bougere, in which they seek to recover damages for the death of their minor son, Paul Bougere, Jr.
An examination of the record reveals that it contains only the testimony of two witnesses, whereas the counsel in their briefs, and the Judge in his written reasons for judgment, discuss the testimony of many other witnesses who evidently testified in this case.
It is, therefore, necessary that the missing testimony be supplied and it is ordered that this case be remanded to the Twenty-third Judicial District Court for the Parish of Assumption for the completion of the transcript.
It is further ordered that this testimony be supplied and the record completed within thirty days or the appeal shall stand dismissed.